Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election
Applicant's election with traverse of Group I, claims 1-11 and 17-18 in the reply filed on June 14, 2022 is acknowledged.  The traversal is on the ground(s) that the document allegedly indicating that the common technical feature among the claims is not a “special technical feature” does not disclose a “rotational movement…at a constant frequency between 1 and 100 rpm” as recited in both the elected and non-elected claims as amended.  This is not found persuasive because instant claim 1 does not require such a movement; the claim recites that the reactor performs at least one of a translational movement and the above-mentioned rotational movement.
The requirement is still deemed proper and is therefore made FINAL.

		       Claim Interpretation and 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specifically, claim 6, line 5 recites a “temperature control means”.  This term is being interpreted consistent with its definition as set forth on page 28, lines 22-28 of the specification as filed.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 1 as amended states that the rotational movement around axis X-X’ is performed at a certain frequency.  This appears inconsistent with what is recited in the specification.  Page 25, lines 7-11 of the specification indicates that the rotational movement at this frequency may be around either axis X-X’ or axis W-W’, i.e. should not be limited to axis X-X’.  Clarification is required.
b) In claim 5, line 3, “the translational movement following a closed-path” lacks proper antecedent basis.  The examiner suggests inserting the word “closed” before “path” in line 14 of claim 1.
c) In claim 7, it is unclear whether Applicant intends to state that i) one of the two reactors performs the translational movement and the other reactor performs the rotational movement, or ii) each of the two reactors performs both the translational and rotational movements.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			  Allowable Subject Matter
Claims 1-11, 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes providing a mixture comprising a capping agent, a transition metal salt, and a polar solvent, adding it to a reactor, and heating the reactor to a certain temperature for a certain length of time under a certain pressure while the reactor performs at least one of the translational movement and rotational movement as defined in claim 1 as amended, to obtain a suspension comprising zero-valent transition metal nanowires.

               Prior Art of Interest
Among the art of record herein, Young et al. (U.S. Patent 9,205,493), the Abbasi et al. Materials Chemistry and Physics article, and the Yun et al. Metals article disclose producing nanowires wherein a mixture of starting materials is shaken or agitated in a reactor, but do not disclose any movement of the reactor itself as required by the instant claims.  CN 110238410 as well as the Han et al. Chemical Engineering Journal article disclose methods of forming nanomaterials using a rotating reactor, but at a much higher frequency than permitted by instant claim 1.  The remainder of the art cited on the PTO-892 and SB/08 forms in this application is of interest.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 2, 2022